ORDER

PER CURIAM.
Defendant appeals after his conviction by a jury of one count of rape, § 566.030, RSMo Supp.1993, six counts of armed criminal action, § 571.015, RSMo 1986, three counts of forcible sodomy, § 566.060, RSMo Supp.1993, one count of first degree assault, § 565.050, RSMo 1986, and one count of first degree burglary, § 569.160, RSMo 1986. Defendant also appeals the partial denial, without an evidentiary hearing, of his Rule 29.15 motion for post-conviction relief. Defendant does not address any points in his appeal to the denial of his Rule 29.15 motion. Therefore, that appeal is considered abandoned. See State v. Nelson, 818 S.W.2d 285, 287 (Mo.App.1991). We affirm. We have reviewed the record and find the claims of error are without merit; the judgment of the motion court is based on findings of fact that are not clearly erroneous. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rules 30.25(b) and 84.16(b).